Citation Nr: 9916183	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUE

Entitlement to a compensable rating for scars of the left 
ankle and left lower leg with dermatitis, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
April 1972.

The issues on appeal come to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
aforementioned regional office (RO), which denied a 
compensable rating for scars of the left ankle and left lower 
leg with dermatitis.  

In a written statement dated in October 1996, the veteran 
requested a hearing before a Board member.  On January 14, 
1998, a hearing was held in Washington, D.C., before a Board 
member who has since resigned.  In view of the resignation of 
the Board member, the veteran elected to have another 
hearing.  This was accomplished in April 1999, at which time 
a hearing was held before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).  During this hearing, the veteran withdrew the issue 
of service connection for post traumatic stress disorder.


REMAND

The veteran claims that the symptoms of his service-connected 
scars of the left ankle and left lower leg with dermatitis 
are worse than as reflected by the noncompensable rating 
assigned by the RO.  He also argues that he has a skin 
condition in other areas of his body which are attributable 
to service or to exposure to herbicides, including Agent 
Orange.  This matter is inextricably intertwined with the 
rating to be assigned the skin disability and must be 
considered in connection therewith.

The veteran has been diagnosed as having acne and 
folliculitis.  He alleges that these disabilities were either 
incurred in service or are attributable to exposure to 
herbicides, including Agent Orange.  As the veteran has 
participated in the Agent Orange Registry, records of any 
examinations conducted in connection therewith should be 
obtained.  The veteran should also be requested to submit 
evidence supporting this claim, and the RO should thereafter 
adjudicate the claim.  

It appears from the discussion contained in the January 1996 
statement of the case that the RO has evaluated this service-
connected condition under Diagnostic Codes 7803, 7804, 7805 
and 7813.  Under Diagnostic Code 7803, a 10 percent 
disability rating is applicable where there is a superficial 
scar, poorly nourished, with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent disability rating is 
applicable for a scar which is superficial, tender and 
painful on objective demonstration.  Under Diagnostic Code 
7805, a scar is to be rated on the limitation of function of 
the part affected.  Under Diagnostic Code 7813, a 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant; a 30 percent rating is warranted 
with exudation or itching constant, extensive lesions, or 
marked disfigurement; a 10 percent rating is warranted with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and a noncompensable rating is 
warranted with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805, 7813 (1998).  

The Board notes that in November 1995, the veteran underwent 
a Compensation and Pension examination and a VA skin 
examination.  However, the examiners failed to comment as to 
whether the scars on the veteran's left ankle and left lower 
leg were superficial or poorly nourished, or had repeated 
ulceration, or whether the scars were tender and/or painful 
on objective demonstration, or whether there was exfoliation, 
exudation, itching, systemic or nervous manifestations, or 
exceptional repugnance.  

The Board concludes that another examination is necessary to 
accurately evaluate the veteran's service-connected scars of 
the left ankle and left lower leg with dermatitis.  Since the 
veteran's scars may possibly be rated based on the limitation 
of function of the part affected (i.e., the veteran's left 
ankle), the Board finds that an examination to comply with 
the provisions set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), is also needed.  Therein, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

The importance of another examination to ensure adequate 
clinical findings should be emphasized to the veteran and he 
should be afforded an opportunity to cooperate with the 
request for the examination.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim for an increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
RO should advise the veteran and his representative (if any) 
that failure to report, without good cause, for an 
examination scheduled in connection with a claim for an 
increased rating shall result in denial of that claim.  38 
C.F.R. § 3.655 (1998).  

Records pertaining to treatment of the veteran's skin were 
last associated with the claims file in May 1996.  To ensure 
that the veteran's claim for increased rating will receive a 
fully informed evaluation, clinical data taking into account 
treatment of the veteran's scars of the left ankle and left 
lower leg with dermatitis, since May 1996, must be obtained 
and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).  VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim for increased rating.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

The Board notes that during his Board hearing in 1998, the 
veteran submitted additional evidence, including a list of 
medications, a VA computerized message form dated in April 
1994 and a document indicating visits for medical treatment 
at VA between August 1993 and May 1997.  While the veteran 
did, in a written statement dated in January 1998, waive 
prior RO consideration of this evidence, the RO should review 
the evidence on remand and also reference it in the 
supplemental statement of the case.  

Subsequent to the hearing in January 1998, a 6-page packet of 
material was submitted in support of the veteran's claims.  
This packet includes the following documents: a copy of 
"Veteran's Application for Compensation for Pension at 
Separation from Service" dated in April 1972, an undated VA 
"Report of Contact" form, a handwritten page apparently 
listing the names of the veteran's physicians and 
medications, a copy of an October 1993 letter from the RO to 
the veteran, and a prescription form dated in April 1971.  
The Board notes that RO consideration of this evidence has 
not been waived, and that this evidence was not previously 
considered by the RO or addressed in a supplemental statement 
of the case prior to the case being sent to the Board.  
Consequently, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1998).  

In addition, as the veteran has alleged that he applied for 
Social Security benefits, the medical records and any 
administrative decision should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

The veteran has alleged that the skin disability has caused 
marked interference with employment.  In Spurgeon v. Brown, 
10 Vet. App. 194 (1997), the Court concluded that a remand 
was required due to the Board's failure to notify the 
appellant in that case that he was responsible for furnishing 
employment records to support his claim that his service-
connected wrist disability affected his employment.  The 
Court noted that one of the criteria for purposes of 
determining whether to award an extraschedular rating in 
"exceptional" cases under 38 C.F.R. § 3.321(b)(1) is a 
showing that a disability causes "marked interference with 
employment."  In Spurgeon, the appellant testified that his 
wrist condition had "quite disturbed" his work and that he 
had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of his ultimate responsibility in furnishing these most 
relevant records in relation to the claim to extraschedular 
benefits under 38 C.F.R. § 3.321(b)(1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

Under the circumstances, the Board finds that further 
development is required, and the case is remanded to the RO 
for the following action:

1.  The RO should obtain the names and 
addresses of any private medical care 
providers and any VA facilities from whom 
the veteran has sought treatment for his 
skin condition since May 1996.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  

2.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include employment records, 
documenting time lost from employment due 
to his skin disability.  He should also 
be requested to submit evidence of 
frequent periods of hospitalization for 
his skin disability in support of his 
claim for an extraschedular evaluation.  
Any medical evidence submitted by the 
veteran in this regard should be 
permanently associated with the claims 
file.  If the veteran needs assistance in 
obtaining these records, he should notify 
the RO.  The RO should thereafter attempt 
to obtain the identified evidence.

3.  The RO should obtain records 
generated in connection with the 
veteran's participation in the Agent 
Orange Registry. 

4.  The RO should request from the Social 
Security Administration any 
administrative decision and underlying 
medical records relied upon in evaluating 
the veteran's claim for Social Security 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  

5.  The veteran should be informed that 
VA will consider the claim for service 
connection for skin conditions not 
already granted service connection, to 
include folliculitis and acne.  He should 
be informed that he may submit additional 
evidence or argument concerning this 
matter.  Thereafter, the RO should 
adjudicate the issue of service 
connection for skin disabilities, other 
than that for which service connection 
has already been granted, to include the 
issue of whether any skin disability is 
the result of exposure to herbicides 
during military service.  In the event 
the matter is not decided to the 
veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the veteran should be notified of the 
need to file a substantive appeal if he 
wishes the Board to address this matter.

6.   RO should then schedule the veteran 
for a special VA examination.  The 
veteran and his representative (if any) 
should be notified of the date, time and 
place of the examination in writing, and 
the RO should advise the veteran and his 
representative (if any) that, pursuant to 
federal regulations, failure to report 
for the examination, without good cause 
shown, will result in the denial of the 
veteran's claim for an increased rating.  
A copy of this notification letter should 
be associated with the claims file. 

7.  The veteran should thereafter be 
afforded a special VA examination to 
determine the current severity of his 
service-connected scars of the left ankle 
and left lower leg with dermatitis.  

a.  General information for the 
examiner:  The claims folder must be 
made available to the examiner for 
review prior to the examination.  A 
copy of this Remand decision must be 
provided.  Such tests as the 
examiner deems necessary should be 
performed.

b.  Special instructions for the 
examiner:  The examiner should 
provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should 
note whether any of the 
service connected scars 
cause functional 
limitations on any joint.  
If so, the examiner must 
include measurements of 
the ranges of motion of 
any such joint or joints 
and also specifically 
reference the normal 
ranges of motion for the 
involved joint. 

II.  The examiner should 
be asked to determine 
whether any joint limited 
in function by the skin 
disability exhibits 
weakened movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
also be asked to express 
an opinion on whether pain 
attributable to functional 
limitations caused by the 
service connected scars 
could significantly limit 
functional ability during 
flare-ups or when the 
involved joint(s) are used 
repeatedly over time.  
This determination should 
also, if feasible, be 
portrayed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to pain on 
use or during flare-ups.  

IV.  The examiner should 
describe the areas affected by 
the service connected 
dermatitis and the extent of 
the dermatitis.  The examiner 
should specifically indicate 
whether the veteran's service-
connected disability is 
manifested by scars which are 
superficial, poorly nourished, 
with repeated ulceration, 
and/or with tenderness and/or 
pain on objective 
demonstration.  The examiner 
should also note if the service 
connected dermatitis causes 
exfoliation, exudation, 
itching, systemic or nervous 
manifestations, or exceptional 
repugnance.  The severity 
and/or frequency of these 
manifestations should be noted.  

V.  If the examiner is 
unable to provide any 
requested opinion, the 
reason(s) should be set 
forth.  

8.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

9.  The RO should also review and 
consider the evidence submitted by the 
veteran during the Board hearing, as well 
as the evidence received by the Board 
subsequently in January 1998. 

10.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

11.  Thereafter, the RO should review the 
record concerning the veteran's claim for 
a compensable rating for service-
connected scars of the left ankle and 
left lower leg with dermatitis, to 
include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  If the benefits 
sought on appeal concerning this claim 
remain denied, the veteran and his 
representative (if any) should be 
furnished a supplemental statement of the 
case, to include a summary of all 
applicable laws, regulations and rating 
criteria, including DeLuca, 38 C.F.R. 
§ 3.321, and the provisions of 38 C.F.R.  
§ 3.655, if appropriate.  The veteran and 
his representative (if any) should be 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


